Case: 20-60529     Document: 00516153676         Page: 1     Date Filed: 01/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 20-60529                         January 4, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joshua Cowards,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 3:18-CR-230-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Joshua Cowards appeals his jury trial conviction for Hobbs Act
   Robbery and use of a firearm during a crime of violence, for which he received
   a total 180-month sentence. He argues that the district court (1) erred in
   denying counsel’s motion to withdraw and his request to accept the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60529      Document: 00516153676          Page: 2   Date Filed: 01/04/2022




                                    No. 20-60529


   Government’s plea offer, thereby violating his Sixth Amendment right to
   effective assistance of counsel; (2) violated Rule 404(b) of the Federal Rules
   of Evidence when it allowed the Government to introduce jail recordings
   containing evidence of prior bad acts without adequate notice; (3) erred when
   it allowed a video showing the events that occurred on the night of the
   robbery into evidence without proper authentication; (4) improperly allowed
   the Government to rehabilitate a witness outside the presence of the jury;
   and (5) violated his Sixth Amendment right to confrontation by erroneously
   allowing his co-defendant to refuse to testify by invoking the Fifth
   Amendment right against self-incrimination.
          We generally review a denial of a motion to withdraw for an abuse of
   discretion. See United States v. Austin, 812 F.3d 453, 455 (5th Cir. 2016).
   Cowards, though, did not object in the district court; therefore, review is for
   plain error only. See United States v. Sanders, 952 F.3d 263, 281–82 (5th Cir.
   2020). The record reveals that defense counsel’s request to withdraw was
   not accompanied by the required “detailed explanation” of “good cause” to
   withdraw. Austin, 812 F.3d at 456 & n.11 (quotation marks and citation
   omitted).   Moreover, at the time of his initial request to accept the
   Government’s plea agreement, the Government had not yet made an official
   plea offer. When the Government did make a formal offer, Cowards elected
   to continue with his trial. Accordingly, he has not demonstrated error, plain
   or otherwise. Sanders, 952 F.3d at 281–82. Furthermore, we generally will
   not consider the merits of an ineffective assistance of counsel claim on direct
   appeal. United States v. Velasquez, 881 F.3d 314, 341 (5th Cir. 2018).
          Properly preserved evidentiary rulings are reviewed for an abuse of
   discretion. United States v. Mazkouri, 945 F.3d 293, 301 (5th Cir. 2019).
   Preserved allegations of Confrontation Clause violations are reviewed de
   novo, “but are subject to a harmless error analysis.” United States v. Bell,
   367 F.3d 452, 465 (5th Cir. 2004).



                                         2
Case: 20-60529      Document: 00516153676           Page: 3    Date Filed: 01/04/2022




                                     No. 20-60529


          Federal Rule of Evidence 404(b) bars evidence of other crimes,
   wrongs, or acts to prove the character of the person, such evidence, with
   reasonable notice, can be admitted for other purposes such as to prove
   motive. See Fed. R. Evid. 404(b)(2), (3).              Here, the Government
   introduced the recordings to establish motive. Moreover, the district court
   concluded that the recordings did not contain Rule 404(b) evidence but
   contained an admission, and Cowards does not meaningfully dispute this. An
   admission is “intrinsic evidence” not governed by Rule 404(b) because it is
   “inextricably intertwined” with the charged offense. See United States v.
   Williams, 900 F.2d 823, 825 (5th Cir. 1990) (quotation marks and citations
   omitted). Accordingly, notice was not required.
          Cowards’     arguments     regarding      authentication   and   witness
   rehabilitation are conclusory at best, and he fails to provide adequate briefing
   of the issues because he does not provide any citations to relevant legal
   authority. See Fed. R. App. P. 28(a)(8)(A). His counseled brief is not
   entitled to liberal construction. See Beasley v. McCotter, 798 F.2d 116, 118 (5th
   Cir. 1986). Accordingly, he has waived these issues. See United States v.
   Harrison, 777 F.3d 227, 236 (5th Cir. 2015).
          Furthermore, regarding his Confrontation Clause claim, Cowards
   does not provide any rebuttal to the district court’s extensive factual and legal
   analysis and does not support his contentions with any legal authority.
   Accordingly, he cannot demonstrate that the district court committed error
   in allowing his co-defendant to exercise the right against self-incrimination.
   See Bell, 367 F.3d at 465; Beasley, 798 F.2d at 118.
          AFFIRMED.




                                          3